DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 3, 4, 6, and 7 are objected to because of the following informalities:
In claim 2, lines 3-4, “applying pulses electromagnetic therapy” should be –applying pulses of electromagnetic therapy--.
In claim 3, line 11, “frequency generator (2)” should be –frequency generator--.
In claim 3, line 20, “said heat is in” should be –said heat in--.
In claim 4, line 8, “region.” should be –region; and--. 
In claim 4, lines 19-20, “said activation applying a member” should be –said activation applies a member--.
In claim 6, lines 4 and 10, “at least one said region” should be –said at least one region--.  
In claim 7, a semi-colon should follow steps c-f.
In claim 7, step f, “is changeable accordingly” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 refers to variables “T”, “T1”, and “T2”.  The variables are indefinite as there are no current bounds as to what the variables can be. 
Regarding claim 1, the phrase "batch like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-5 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitations "the sum of increase in rejuvenation due to said applying heat” and “the sum of increase… due to said applying pulses" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 10-12 recite “the duration of each pulse…is greater than about… about 1000 ms”. The limitation is unclear because it cannot be determined what parameter is being selected.  
Claim 3, line 4 and lines 13-14 recite the limitation “said region.” It is not clear what is being referred to as there can be more than one region.
Claim 3 recites “said region” in line 6. It is not clear which region is being referred to as there can be more than one region.
Claim 3 recites the term “about” while claiming a range in lines 11-12, 16, 17-18, and 20-21. It is not clear what degree outside of the claimed range is encompassed by the term “about”.
Claim 3 recites the limitations "said step of applying pulsed electromagnetic therapy" in lines 13 and “said RF power” in lines 29-30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a tissue” in line 25. It is not clear if this is a new instance or the same as the previously recited mucosal tissue.
Claim 4 recites the term “said temperature profile” in line 3. It is not clear which temperature profile is being referred to as there can be more than one temperature profile.
Claim 4 recites the term “about” while claiming a range in lines 16-17. It is not clear what degree outside of the claimed range is encompassed by the term “about”.
Claim 5 recites the term “said temperature profile” in line 3. It is not clear which temperature profile is being referred to as there can be more than one temperature profile.
Claim 6 recites the limitation "said patient’s mucosal tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the term “about” while claiming a range in line 12. It is not clear what degree outside of the claimed range is encompassed by the term “about”.
Claims 7-8 inherit the deficiencies of claim 6 and are likewise rejected.
Claim 7 recites the term “said temperature profile” in line 8. It is not clear which temperature profile is being referred to as there can be more than one temperature profile.
Claim 7 recites the term “about” while claiming a range in lines 17-18, 16-20, and 21-22. It is not clear what degree outside of the claimed range is encompassed by the term “about”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-10 of prior U.S. Patent No. US 9,981,143. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 9,981,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-7 disclose a species that anticipates the current genus claims.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,463,869. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-6 disclose a species that anticipates the current genus claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0249350 (Marchitto et al., hereinafter Marchitto).
In regards to claim 6, Marchitto discloses a system with the following components:
at least two electrodes configured to be placed on at least one said region of the patient (paragraph 41); 
a pulsed electromagnetic field generator configured to generate electromagnetic pulses (see figure 5; paragraphs 36, 37, and 55-68 or element 2280 of figure 1; paragraph 37) 
a generator configured to generate RF power (paragraphs 17, 21, and 36); and 

wherein,
none of said at least two electrodes is configured to penetrate said at least one region (paragraph 72 states that the device is juxtaposed to skin and a shield (3350) keeps the handpiece from making contact with the skin (paragraph 38; figure 2));
each of said at least two electrodes is configured to provide RF pulses to at least one said region, said RF power configured to apply heat up to a temperature T in a range of about 30 degrees C to about 80 degrees C (The simultaneous application of both the heat and magnetic field to a subject are shown in paragraphs 72 and 73 where the heat is applied to tissue up to 70 degrees C);
said control system is configured to control a member of a group consisting of: said electromagnetic field generator, application of said heat by said electrodes and any combination thereof (The simultaneous application of both the heat and magnetic field to a subject are shown in paragraphs 72 and 73 where the heat is applied to tissue up to 70 degrees C): and,
said electromagnetic pulses are applyable to said at least one region and said heat is applyable to said at least one region in a manner selected from a group consisting of: simultaneously, sequentially, separately and any combination thereof (The simultaneous application of both the heat and magnetic field to a subject are shown in paragraphs 72 and 73 where the heat is applied to tissue up to 70 degrees C). 

In regards to claim 7, Marchitto discloses the limitations of claim 6.  In addition as stated in claim 6, Marchitto shows the simultaneous application of both the heat and magnetic field to a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249350 (Marchitto et al.) in view of US 5,571,154 (Ren).
In regards to claim 1, Marchitto discloses a system with the following components:
a pulsed electromagnetic field generator (see figure 5; paragraphs 36, 37, and 55-68 or element 2280 of figure 1; paragraph 37) and an RF tissue diathermy device adapted to apply heat to said region of the patient’s skin (see figure 1; applicator; paragraphs 36-37 and 55-68).
Marchitto discloses obtaining the device and applying therapy to tissues using the device to heat tissue through inductive heating via the oscillation of the magnetic field (abstract). The simultaneous application of both the heat and magnetic field to a subject are shown in paragraphs 72 and 73 where the heat is applied to tissue up to 70 degrees C. However, Marchitto does not state that the process is used on mucosal tissue. Ren states that diathermy can be performed on mucosal cavities such as the vagina, rectum, esophagus, and nasal cavity and that it is used to diathermize deep parts and cavities (column 2, lines 10-17). Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Marchitto to be uses on mucosal tissue as taught by Ren in order to diathermize deep parts and cavities.
In regards to claim 2, Marchitto and Ren disclose the limitations of claim 1. In addition, the method limitation “wherein said increase...to said region of the mucosal tissue” is met as each therapy only facilitates certain results. As noted in paragraphs 15-19, heat performs coagulation, shrinkage, and reaction to collagen while alternating magnetic fields produce new collagen and dermal thickening. The combination as noted by Marchitto would naturally have a greater effect than either therapy separately due to the presence of more collagen from the magnetic field therapy being heat treated.
In regards to claim 3, Marchitto and Ren disclose the limitations of claim 2. In addition as stated in claim 1, Marchitto shows the simultaneous application of both the heat and magnetic field to a subject are shown in paragraphs 72 and 73 where the heat is applied to tissue up to 70 degrees C (which meets the limitations of step c) and Ren states that diathermy can be performed on mucosal cavities such as the vagina, rectum, esophagus, and nasal cavity and that it is used to diathermize deep parts and cavities (column 2, lines 10-17), which suggests the selection of .

Claims 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249350 (Marchitto et al.) in view of US 5,571,154 (Ren) as applied to claim 2 above, and further in view of US 2008/0255642 (Zarins et al., hereinafter Zarins) and US 2003/0216728 (Stern et al., hereinafter Stern).
In regards to claim 4, Marchitto and Ren disclose the limitations of claim 2 but do not show the steps disclosed in claim 4. In a related stimulation area, Zarins discloses thermally induced neuromodulation (title and abstract). Paragraph 61 discloses the presence of a database that stores parameters and data patterns into a database for later retrieval where a processor stores received parameters and compares them to stored parameters to identify patterns that require closer attention. Stern discloses an RF electrode assembly handpiece (title and abstract) that uses temperature profiles as control mechanisms to assure proper amounts of heating and cooling are delivered to achieve desired therapy and avoid thermal injury (paragraphs 82-83 and 101). Stern states the use of thermistors and thermocouples as the thermal sensors used to provide feedback temperature monitoring to a processor to facilitate control of treatments (paragraphs 78-80).  Thus it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the method of Marchitto to include providing a database with a processor as taught by Zarins in order to allow for a processor to compare received parameters to stored parameters for identification of patterns that require closer attention.  
It would also be obvious to one of ordinary skill in the art to modify the method of Marchitto, Ren, and Zarins to store temperature profiles in the database suggested by Stern in order to allow for a processor to compare received temperature parameters to stored temperature parameters/profiles to provide feedback temperature monitoring to a processor to facilitate RF  control for the outputs of the electromagnetic frequency device and RF tissue diathermy device for the treatments

Claims 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249350 (Marchitto et al.) as applied to claim 6 above, and further in view of US 2008/0255642 (Zarins et al.) and US 2003/0216728 (Stern et al.).
In regards to claims 7 and 8, Marchitto discloses the limitations of claim 6 but does not state the presence of a database that stores temperature profiles. Zarins discloses thermally induced neuromodulation (title and abstract). Paragraph 61 discloses the presence of a database that stores parameters and data patterns into a database for later retrieval where a processor stores received parameters and compares them to stored parameters to identify patterns that require closer attention. Stern discloses an RF electrode assembly handpiece (title and abstract) that uses temperature profiles as control mechanisms to assure proper amounts of heating and cooling are delivered to achieve desired therapy and avoid thermal injury (paragraphs 82-83 and 101). Stern states the use of thermistors and thermocouples as the thermal sensors used to provide feedback temperature monitoring to a processor to facilitate control of treatments (paragraphs 78-80).  Thus it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the device of Marchitto to include a database 
It would also be obvious to one of ordinary skill in the art to modify the device of Marchitto and Zarins to include a thermistor or thermocouple as a temperature sensor and have the temperature sensor communicate with the processor and store the temperature profiles into the database as suggested by Stern in order to allow for a processor to compare received temperature parameters to stored temperature parameters/profiles to provide feedback temperature monitoring to a processor to facilitate control of the treatments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791